


109 HR 6022 IH: Lower PRICED Drugs Act
U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6022
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Waxman (for
			 himself, Mr. Pallone, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to market exclusivity for certain drugs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Lower
			 Prices Reduced with Increased Competition and Efficient Development of Drugs
			 Act or the Lower PRICED Drugs
			 Act.
		2.Generic drug use
			 certification
			(a)In
			 generalSection 505(j)(2)(A)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(2)(A)) is
			 amended—
				(1)in clause (vii),
			 by striking ; and and inserting a semicolon;
				(2)in clause (viii),
			 by striking the period and inserting ; and;
				(3)by inserting after
			 clause (viii) the following:
					
						(ix)if with respect to a listed drug
				product referred to in clause (i) that contains an antibiotic drug and the
				antibiotic drug was the subject of any application for marketing received by
				the Secretary under section 507 (as in effect before the date of the enactment
				of the Food and Drug Administration Modernization Act of 1997) before November
				20, 1997, the approved labeling includes a method of use which, in the opinion
				of the applicant, is claimed by any patent, a statement that—
							(I)identifies the relevant patent and
				the approved use covered by the patent; and
							(II)the applicant is not seeking
				approval of such use under this
				subsection.
							;
				and
				(4)in the last
			 sentence, by striking clauses (i) through (viii) and inserting
			 clauses (i) through (ix).
				(b)Effective
			 dateThe amendments made by this section apply to any abbreviated
			 new drug application under section 505(j) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(j)) that is submitted on, before, or after the date
			 of the enactment of this Act.
			3.Preventing abuse
			 of the thirty-month stay-of-effectiveness period
			(a)In
			 generalSection
			 505(j)(5)(B)(iii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(j)(5)(B)(iii)) is amended—
				(1)in the second sentence by striking
			 may order and inserting shall order; and
				(2)by adding at the
			 end the following: In determining whether to shorten the thirty-month
			 period under this clause, the court shall consider the totality of the
			 circumstances, including whether the plaintiff sought to extend the discovery
			 schedule, delayed producing discovery, or otherwise acted in a dilatory manner,
			 and the public interest..
				(b)Effective
			 dateThe amendments made by this section apply to any stay of
			 effectiveness period under section 505(j)(5)(B)(iii) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(j)(5)(B)(iii)) pending or filed on or after the
			 date of the enactment of this Act.
			4.Ensuring proper
			 use of pediatric exclusivity
			(a)In
			 generalSection 505A of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355a) is amended by striking subsections (b) and (c) and inserting
			 the following:
				
					(b)Market
				exclusivity for new drugs
						(1)In
				generalWith respect to a
				pending application under section 505(b)(1), each of the periods of time under
				this chapter specified in paragraph (2) that is applicable with respect to the
				drug involved is deemed to be extended by the period of time determined under
				subsection (d) if, prior to approval of such application—
							(A)the Secretary
				determines that information relating to the use in the pediatric population of
				the drug may produce health benefits in that population;
							(B)the Secretary
				makes a written request to the sponsor of the application for one or more
				pediatric studies, which request shall include a timeframe for completing such
				studies;
							(C)the sponsor agrees
				to the request;
							(D)such studies are
				completed within any such timeframe and the reports thereof submitted in
				accordance with subsection (e)(2) or accepted in accordance with subsection
				(e)(3); and
							(E)based on the results of such studies, the
				Secretary approves labeling for the drug or drug product that provides
				specific, therapeutically meaningful information about the use of the drug in
				pediatric patients.
							(2)Period of time
				to be extendedFor purposes of paragraph (1), the periods of time
				under this chapter that are specified in this paragraph with respect to the
				drug involved are the following:
							(A)In section 505:
								(i)In
				each of subsections (c)(3)(E)(ii) and (j)(5)(F)(ii):
									(I)The period of five
				years.
									(II)The period of four
				years, the period of forty-eight months, and the period of seven and one-half
				years.
									(ii)In each of clauses (iii) and (iv) of
				subsection (c)(3)(E), and in each of clauses (iii) and (iv) of subsection
				(j)(5)(F), the period of three years.
								(B)In section 527(a),
				the period of seven years, in the case of a drug designated under section 526
				for a rare disease or condition.
							(C)In section 505,
				under subsections (c)(3) and (j)(5)(B), the period of time during which the
				approval of an application may not be made effective, in the case of a drug
				that—
								(i)is the subject of a qualifying listed
				patent for which a certification has been submitted under subsection
				(b)(2)(A)(ii) or (j)(2)(A)(vii)(II) of such section and for which pediatric
				studies were submitted prior to the expiration of the patent (including any
				patent extensions);
								(ii)is the subject of a qualifying listed
				patent for which a certification has been submitted under subsections
				(b)(2)(A)(iii) or (j)(2)(A)(vii)(III) of such section; or
								(iii)is the subject of a qualifying listed
				patent for which a certification has been submitted under subsection
				(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) of such section, and with respect to which,
				in the patent infringement litigation resulting from the certification, the
				court determines that the patent is valid and would be infringed.
								With
				respect to subparagraph (C), the extension of time that applies under this
				subsection begins on the day after the date of the expiration of the patent
				involved (including any patent extension).(3)Qualifying
				listed patentWith respect to a study submitted pursuant to
				paragraph (1), a patent concerning a drug is a qualifying listed patent for
				purposes of this subsection if the patent meets the condition described in
				subparagraph (A), or the condition described in subparagraph (B), as
				follows:
							(A)Information on the
				patent had been filed with the Secretary as required under subsection (b)(1) or
				(c)(2) of section 505 as of the date on which the study was submitted to the
				Secretary pursuant to paragraph (1).
							(B)After such date,
				the patent became subject to the requirement under such subsection to file
				information on the patent as a result of the approval by the Secretary of a use
				of the drug in the pediatric population, which use—
								(i)is described in
				the approved labeling referred to in paragraph (1)(D); and
								(ii)is claimed by the
				patent.
								(c)Market
				exclusivity for already-marketed drugs
						(1)In
				generalWith respect to an approved application under section
				505(b)(1), each of the periods of time under this chapter specified in
				paragraph (2) that is applicable with respect to the drug involved is deemed to
				be extended by the period of time determined under subsection (d) if—
							(A)the Secretary
				determines that information relating to the use in the pediatric population of
				the drug may produce health benefits in that population;
							(B)the Secretary makes a written request to
				the holder of such application for one or more pediatric studies, which request
				shall include a timeframe for completing such studies;
							(C)the holder agrees
				to the request;
							(D)such studies are
				completed within any such timeframe and the reports thereof submitted in
				accordance with subsection (e)(2) or accepted in accordance with subsection
				(e)(3); and
							(E)based on the results of such studies, the
				Secretary approves labeling for the drug that provides specific,
				therapeutically meaningful information about the use of the drug in pediatric
				patients.
							(2)Period of time
				to be extendedFor purposes of paragraph (1), the periods of time
				under this chapter that are specified in this paragraph are the periods of time
				referred to in subsection (b)(2), as applied to the drug referred to in
				paragraph (1). With respect to periods of time referred to in subsection
				(b)(2)(C) as applied to such drug, the extension of time that applies under
				this subsection begins on the day after the date of the expiration of the
				patent involved (including any patent extension).
						(3)Qualifying
				listed patentWith respect to
				a study submitted pursuant to paragraph (1), a patent concerning a drug is a
				qualifying listed patent for purposes of this subsection if the patent meets
				one of the conditions described in subparagraph (A) or (B) of subsection
				(b)(3), as applied to the drug referred to in paragraph
				(1).
						.
			(b)Determination of
			 extension periodSection 505A
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a) is amended—
				(1)by redesignating
			 subsections (d) through (n) as subsections (e) through (o), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Determination of
				extension period
							(1)In
				generalFor purposes of subsections (b) and (c), the extension
				period determined under this subsection with respect to a drug is the
				following, as applicable:
								(A)One month, if the
				sales revenue for the drug that is projected under paragraph (3) for the base
				year is $1,000,000,000 or more.
								(B)Two months, if the
				sales revenue for the drug that is so projected is $500,000,000 or more but
				less than $1,000,000,000.
								(C)Three months, if the sales revenue for the
				drug that is so projected is less than $500,000,000.
								(2)Base
				yearFor purposes of this subsection, the base year for a drug is
				the calendar year during which market exclusivity under Federal law for the
				drug would expire in the absence of an extension under subsection (b) or
				(c).
							(3)Projection of
				sales revenue
								(A)In
				generalFor purposes of paragraph (1), the Secretary shall make
				an estimate of the sales revenue for a drug for a base year on the basis of the
				sales histories of an appropriate sample of drugs over the 20-year period
				preceding the date of the enactment of the Lower PRICED Drugs Act, including data on
				the sales revenue of the drug that has been included in reports by IMS
				Health.
								(B)Timing of
				projectionAn estimate under
				subparagraph (A) for a drug shall be a projection made in advance of the base
				year for the drug. In the case of an extension period under subsection (b), the
				projection may not be made earlier than the expiration of the two-year period
				beginning on the date on which the drug is approved by the Secretary under
				section 505, unless all market exclusivity under Federal law for the drug will,
				in the absence of an extension under subsection (b), expire before the
				expiration of such period, in which case the projection shall be determined not
				later than three months before the beginning of the base year.
								(C)IMS
				healthThe reference in
				subparagraph (A)(ii) to IMS Health is a reference to the corporation
				Intercontinental Marketing Services, first established in 1954, whose
				activities include the conduct of syndicated market research studies of the
				pharmaceutical industry and the international monitoring of prescription drug
				sales.
								(4)CriteriaThe
				Secretary shall by regulation establish criteria for making projections under
				paragraph
				(1).
							.
				(c)Final rule for
			 criteria for projection of sales revenue; effective date
				(1)Final
			 ruleWith respect to criteria under subsection (d)(4) of section
			 505A of the Federal Food, Drug, and Cosmetic Act, as added by subsection (b) of
			 this section, the Secretary of Health and Human Services shall promulgate the
			 final rule not later than 180 days after the date of the enactment of this
			 Act.
				(2)Effective
			 dateThe amendments made by
			 this subsection take effect 180 days after the date of the enactment of this
			 Act, without regard to whether the final rule under paragraph (1) has been
			 promulgated, subject to subsection (e). The preceding sentence does not affect
			 the requirement under paragraph (1) for the Secretary to promulgate a final
			 rule, notwithstanding circumstances under the preceding sentence in which such
			 amendments have taken effect in the absence of a final rule.
				(d)Conforming
			 amendments; technical correctionsSection 505A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355a), as amended by subsection (b)(1) of this section,
			 is amended—
				(1)in subsection
			 (e)(4)(C), by inserting of the Public Health Service Act after
			 499(j)(9)(B)(i); and
				(2)in each of
			 subsections (f) and (g), by striking subsection (d) each place
			 such term appears and inserting subsection (e); and
				(3)in subsection (n),
			 by striking under subsection (a) or (c) and inserting
			 under subsection (b) or (c).
				(e)Effective
			 dateThe amendments made by
			 this section apply to requests by the Secretary of Health and Human Services
			 for pediatric studies under section 505A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355a) after the date of the enactment of this
			 Act.
			5.Citizen petitions
			 and petitions for stay of agency actionSection 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the
			 following:
			
				(o)Petitions and
				civil actions regarding approval of certain applications
					(1)In
				generalWith respect to a pending application under subsection
				(b)(2) or (j), if a petition is submitted to the Secretary that seeks to have
				the Secretary take, or refrain from taking, any form of action relating to the
				approval of the application, including a delay in the effective date of the
				application, the following applies, subject to paragraph (5):
						(A)(i)In the case of an application under
				subsection (b)(2), the Secretary may not, subject to clause (iii), consider the
				petition if it is submitted later than 210 days prior to the date on which the
				approval of the application may first be made effective under subsection
				(c)(3), including subparagraphs (C) and (E) (as applicable), or 210 days prior
				to the expiration of any 30-month stay under such subparagraph (C) with respect
				to the application, whichever is later.
							(ii)In the case of an application under
				subsection (j), the Secretary may not, subject to clause (iii), consider the
				petition if it is submitted later than 210 days prior to the date on which the
				approval of the application may first be made effective under paragraph (5) of
				such subsection, including subparagraphs (B)(iii) and (F) (as applicable), or
				210 days prior to the expiration of any 30-month stay under such subparagraph
				(B)(iii) with respect to the application, whichever is later.
							(iii)The restriction established in clause (i)
				or (ii) (as the case may be) does not apply to the petition if the Secretary
				determines that the petitioner has shown good cause for the failure to submit
				the petition by the applicable date under such clause.
							(B)(i)The Secretary may not,
				on the basis of the petition, delay approval of the application unless the
				Secretary determines that a delay is necessary to protect the public health.
				Consideration of a petition shall be separate and apart from the review and
				approval of the application.
							(ii)With respect to a determination by
				the Secretary under clause (i) that a delay is necessary to protect the public
				health:
								(I)The Secretary shall publish on the Internet
				site of the Food and Drug Administration a statement providing the reasons
				underlying the determination.
								(II)Not later than 10 days after making the
				determination, the Secretary shall provide notice to the sponsor of the
				application and an opportunity for a meeting with the Commissioner to discuss
				the determination.
								(C)The Secretary shall take final agency
				action on the petition not later than 180 days after the date on which the
				petition is submitted. The Secretary shall not extend such period, even with
				the consent of the petitioner, for any reason, including based upon the
				submission of comments relating to the petition or supplemental information
				supplied by the petitioner.
						(D)If the filing of
				the application resulted in first-applicant status under subsection
				(j)(5)(D)(i)(IV), the 30-month period under such subsection is deemed to be
				extended by a period of time equal to the period beginning on the date on which
				the Secretary received the petition and ending on the date of final agency
				action on the petition (inclusive of such beginning and ending dates), without
				regard to whether the Secretary grants, in whole or in part, or denies, in
				whole or in part, the petition.
						(E)The Secretary may
				not consider the petition for review unless it is signed and contains the
				following verification: I certify that, to my best knowledge and belief:
				(a) this petition includes all information and views upon which the petition
				relies; (b) this petition includes representative data and/or information known
				to the petitioner which are unfavorable to the petition; and (c) I have taken
				reasonable steps to ensure that any representative data and/or information
				which are unfavorable to the petition were disclosed to me. I further certify
				that the information upon which I have based the action requested herein first
				became known to the party on whose behalf this petition is submitted on or
				about the following date: __________. I received or expect to receive payments,
				including cash and other forms of consideration, from the following persons or
				organizations to file this petition: _____________. I verify under penalty of
				perjury that the foregoing is true and correct..
						(2)Exhaustion of
				administrative remedies
						(A)Final agency
				action within 180 days The Secretary shall be considered to have
				taken final agency action on a petition referred to in paragraph (1) if—
							(i)during the 180-day
				period referred to in subparagraph (C) of such paragraph, the Secretary makes a
				final decision within the meaning of section 10.45(d) of title 21, Code of
				Federal Regulations; or
							(ii)such period
				expires without the Secretary having made such a final decision.
							(B)Dismissal of
				certain civil actionsIf a
				civil action is filed with respect to a petition referred to in paragraph (1)
				before final agency action within the meaning of subparagraph (A) has occurred,
				the court shall dismiss the action for failure to exhaust administrative
				remedies.
						(3)Applicability of
				certain regulationsThe provisions of this section are in
				addition to the requirements for the submission of a petition to the Secretary
				that apply under section 10.30 or 10.35 of title 21, Code of Federal
				Regulations.
					(4)Annual report on
				delays in approvals per petitionsThe Secretary shall annually
				submit to the Congress a report that specifies—
						(A)the number of
				applications under subsections (b)(2) and (j) that were approved during the
				preceding 12-month period;
						(B)the number of such
				applications whose effective dates were delayed by petitions referred to in
				paragraph (1) during such period; and
						(C)the number of days
				by which the applications were so delayed.
						(5)ExceptionsThis
				subsection does not apply to—
						(A)a petition that
				relates solely to the timing of the approval of an application pursuant to
				subsection (j)(5)(B)(iv); or
						(B)a petition that is
				made by the sponsor of an application under subsection (b)(2) or (j) and that
				seeks only to have the Secretary take or refrain from taking any form of action
				with respect to that application.
						(6)DefinitionFor purposes of this subsection, the term
				petition includes any request to the Secretary, without regard
				to whether the request is characterized as a
				petition.
					.
				
		
